SHAW, Judge,
concurring specially.
I concur based on Ex parte Hamlett, [Ms. 1981689, May 26, 2000] — So.2d -(Ala.2000). However, if I were writing on a “clean slate,” unencumbered by the implications of Ex parte Hamlett, 1 would agree with the State’s argument and the dissenting view taken by Justices Houston, Lyons, and Brown on application for rehearing in Ex parte Hamlett [Ms. 1981699, December 15, 2000] — So.2d — (Ala.2000) — that error in failing to swear the jury venire cannot be predicated on a silent record.